Name: Council Regulation (EEC) No 2225/79 of 9 October 1979 amending Regulation (EEC) No 1784/77 concerning the certification of hops
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product
 Date Published: nan

 Avis juridique important|31979R2225Council Regulation (EEC) No 2225/79 of 9 October 1979 amending Regulation (EEC) No 1784/77 concerning the certification of hops Official Journal L 257 , 12/10/1979 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 11 P. 0135 Greek special edition: Chapter 03 Volume 26 P. 0157 Swedish special edition: Chapter 3 Volume 11 P. 0135 Spanish special edition: Chapter 03 Volume 16 P. 0276 Portuguese special edition Chapter 03 Volume 16 P. 0276 COUNCIL REGULATION (EEC) No 2225/79 of 9 October 1979 amending Regulation (EEC) No 1784/77 concerning the certification of hops THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 235/79 (2), and in particular Article 2 (4) thereof, Having regard to the proposal from the Commission, Whereas the operation of Council Regulation (EEC) No 1784/77 of 19 July 1977 concerning the certification of hops (3) has shown that checking the net weight of hop cones, which must be mentioned on the certificate, has caused technical difficulties in some cases ; whereas provision should be made to enable the gross weight to be indicated on the certificate in addition to or instead of the net weight, HAS ADOPTED THIS REGULATION: Article 1 Article 5 (1) (c) of Regulation (EEC) No 1784/77 is hereby amended to read as follows: "(c) the net and/or gross weight;". Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 October 1979. For the Council The President D. O'MALLEY (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 34, 9.2.1979, p. 4. (3)OJ No L 200, 8.8.1977, p. 1.